DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent number 10,250,442) has been reviewed and is accepted.  The terminal disclaimer has been approved on 06/03/2022.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Thomas A. Froats (Reg. 66609) in a telephone interview on 08/05/2022.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 08/03/2022):

Claim Amendments:

1. (Currently Amended) A method for custom-defined network routing, the method comprising: 
receiving, at a primary network, authentication information; 
identifying, based on the authentication information, a customer network, the customer network distinct from, and in communication with, the primary network; 
receiving, at a controller of the primary network, one or more forwarding modifications specific to traffic transceived with the customer network, the one or more forwarding modifications custom defining a set of rules for forwarding network traffic transceived with the customer network; and 
distributing the custom defined set of rules from the controller to at least one edge router of the primary network for storing in a forwarding table specific to the customer network on the at least one edge router, 
wherein at least a first rule of the custom defined set of rules defines a priority for application of the first rule in case the first rule conflicts with another rule of the custom defined set of rules to the network traffic at the at least one edge router, 
wherein the custom defined set of rules are custom specified to apply to a type of data packet, the type of data packet including at least a voice data packet or web data packet,
each of the custom defined set of rules defines a duration for application to the network traffic at the at least one edge router.

8. (Canceled) 

10. (Currently Amended) A method for custom-defined network routing, the method comprising: 
receiving, at a primary network, authentication information; 
identifying, based on the authentication information, a customer network, the customer network distinct from, and in communication with, the primary network; 
receiving a set of custom defined network flow rules at an edge router of the primary network, the set of custom defined network flow rules specific to network traffic transceived with the customer network, 
wherein at least a first rule of the set of custom defined network flow rules defines a priority for application of the first rule in case the first rule conflicts with another rule of the custom defined set of rules to the network traffic; 
storing the set of custom defined network flow rules in a forwarding table specific to the customer network on the edge router; 
receiving a packet of data at the edge router; attributing the packet of data to the customer network; and 
applying the set of custom defined network flow rules to the packet of data using the forwarding table, 
wherein the custom defined set of rules are custom specified to apply to a type of data packet, the type of data packet including at least a voice data packet or web data packet,
each of the custom defined set of rules defines a duration for application to the network traffic at the at least one edge router.

16. (Currently Amended) A system for custom-defined network routing, the system comprising: 
a controller of a primary network in communication with a customer network, the controller generating a custom defined set of rules for network traffic associated with the customer network based on one or more forwarding modifications; and 
at least one edge router of the primary network in communication with the controller, the at least one edge router receiving the custom defined set of rules from the controller; and 
a forwarding table on the at least one edge router storing the custom defined set of rules, 
wherein the custom defined set of rules are custom specified to apply to a type of data packet, the type of data packet including at least a voice data packet or web data packet,
each of the custom defined set of rules defines a duration for application to the network traffic at the at least one edge router.

Reasons for Allowance
Claims 1-4, 7 and 9-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for custom-defined network routing, the method comprising: 
receiving, at a primary network, authentication information; 
identifying, based on the authentication information, a customer network, the customer network distinct from, and in communication with, the primary network; 
receiving, at a controller of the primary network, one or more forwarding modifications specific to traffic transceived with the customer network, the one or more forwarding modifications custom defining a set of rules for forwarding network traffic transceived with the customer network; and 
distributing the custom defined set of rules from the controller to at least one edge router of the primary network for storing in a forwarding table specific to the customer network on the at least one edge router, 
wherein at least a first rule of the custom defined set of rules defines a priority for application of the first rule in case the first rule conflicts with another rule of the custom defined set of rules to the network traffic at the at least one edge router, 
wherein the custom defined set of rules are custom specified to apply to a type of data packet, the type of data packet including at least a voice data packet or web data packet,
each of the custom defined set of rules defines a duration for application to the network traffic at the at least one edge router.

Regarding claims 10 and 16, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-4, 7, 9, 11-15 and 17-19, these claims depend from one of claims 1, 10 and 16 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411